Citation Nr: 0838399	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  98-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran had active service from July 1972 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board previously adjudicated the veteran's claim in April 
2003.  The veteran's claim for service connection for PTSD, 
inter alia, was denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion for Partial Remand requesting that the Court vacate 
the Board's decision in regard to the issue on appeal.  The 
Joint Motion also requested that the Court remand the case to 
the Board for further development and re-adjudication in 
accordance with the directives of the May 2008 Joint Motion.  

The Court granted the Joint Motion for remand in May 2008 and 
returned the case to the Board.

The Board wrote to the veteran in July 2008.  He was advised 
that the case was returned to the Board by the Court.  He was 
further advised that he had 90 days to submit additional 
evidence or argument in support of his claim.  

The veteran responded in August 2008.  He asked for 
additional time to obtain and submit evidence in support of 
his claim.  The Board granted the veteran an additional 90-
day period in September 2008.  This extended his response 
period to January 12, 2009.

A letter from the Vet Center in Seattle, Washington, dated in 
September 2008, was received at the Board in October 2008.  
The letter advised that the veteran had an appointment in 
September 2008.  

Associated with the claims folder is a Report of Contact with 
the veteran, dated October 8, 2008.  The veteran said he 
attempted to be seen for a PTSD evaluation at a VA medical 
center (VAMC) and was told he could not be treated within 90 
days.  The veteran said he did not need additional time for 
his appeal.  

The veteran submitted a letter from the Vet Center and a 
statement in support of his claim in October 2008.  The 
letter and statement will be considered by the agency of 
original jurisdiction (AOJ) on remand.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Board notes that 38 C.F.R. § 3.304(f) has undergone 
several changes since the veteran submitted his claim for 
service connection in October 1997.  However, none of the 
changes have affected the basic requirement for service 
connection as noted supra.  The changes have related to 
corroboration of stressors based on combat service, evidence 
that can be used to support claims of sexual assault, and 
processing of claims where PTSD is diagnosed during service.  

The veteran is seeking entitlement to service connection for 
PTSD.  He has alleged that he experienced stressful events 
onboard the USS MIDWAY (CVA 41) while the ship was stationed 
offshore from Vietnam.  The events involved pilots injured 
and killed in crashes on the ship and near the ship.  The 
veteran has not provided any further specifics other than the 
vague statement of what he said he experienced.  He has not 
provided any specific dates, or even a range of dates, only 
off the coast of Vietnam.  

The veteran testified at a hearing at the RO in March 1999.  
At that time he said that he had a witness, a person that was 
on the ship with him.  He provided a name of N. Walker.  The 
veteran thought the individual was a "captain."  He 
provided no further information regarding the alleged events 
on the ship.

The veteran was given a diagnosis of PTSD at a VA examination 
in March 1998.  The examiner did not have access to the 
claims folder or any of the veteran's service records.  The 
examiner based his diagnosis on the history of stressors 
provided by the veteran.

The Board denied the veteran's claim in April 2007.  The 
Board noted that none of the veteran's stressors were 
corroborated.  The veteran had not served in combat and his 
lay assertions alone were not sufficient to establish the 
occurrence of his claimed stressors.  Finally, the Board 
noted that diagnosis at the VA examination was based entirely 
on the history as related by the veteran and that such a 
diagnosis was not probative.

On appeal, the veteran listed the above requirements for 
service connection for a claim of PTSD in the Joint Motion.  
The veteran also noted that, when the claimant has not 
engaged in combat, the stressors may be corroborated by 
evidence other than the claimant's own testimony or a 
diagnosis of PTSD.  The veteran cited to Sizemore v. 
Principi, 18 Vet. App. 264, 273-274 (2004) in support of his 
contention.

The veteran further stated that the decision in Sizemore 
provides for corroboration of stressors through the 
submission of "buddy statements."  He also cited to 
38 C.F.R. § 3.103(c)(2) (2008) for the proposition that a VA 
hearing officer must suggest submission of evidence that a 
claimant may have overlooked.

The veteran said that he testified about an individual as a 
witness to his stressors on the ship in March 1999.  He said 
he was not advised that he could submit a buddy statement 
from that individual, or anyone else in support of his claim.  
The veteran noted he had received three letters from VA in 
regard to his claim and none of the letters advised him as to 
what kinds of evidence would aid in "verifying" his alleged 
stressors.  

In light of the Joint Motion, the veteran's case must be 
remanded for additional development.  Accordingly, the case 
is REMANDED for the following action:

1.  The veteran must be provided 
notice that sets forth, in detail, 
what is required to establish his 
claim for entitlement to service 
connection for PTSD.  He must be 
informed of the types of evidence 
that he can submit or can be 
developed on his behalf.  This would 
include the submission of buddy 
statements.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


